Case 1:20-cv-00901-RJJ-PJG ECF No. 11, PageID.129 Filed 09/23/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


AVERY C. THOMPSON SMITH,

               Plaintiff,
                                                              CASE NO. 1:20-CV-901
v.
                                                              HON. ROBERT J. JONKER
CITY OF LANSING, et al.,

               Defendants.
                                    /

                                              ORDER

        Plaintiff has filed a Pro Se Application for Electronic Filing and Service. Pursuant to

Administrative Order 17-RL-135, the Court amended W.D. Mich. LCivR 5.7 to provide the

opportunity for a pro se non-prisoner party to electronically file and receive electronic service. The

decision to allow a pro se litigant to do so shall be made on a case by case basis. In this case, the

Court will deny plaintiff’s application.

        On September 16, 2020, the Court denied plaintiff’s motion for TRO and denied his/her

motion to proceed under a pseudonym. Plaintiff was instructed to file an Amended Complaint with

his/her given name not later than September 30, 2020. Plaintiff has still not identified himself. The

Court is not convinced that allowing plaintiff to file electronically will promote the efficient or

orderly operation of this Court or management of this case.

        Accordingly, plaintiff’s application is DENIED.



Date:    September 23, 2020                    /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
